UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4289


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

TRACY DEWAYNE ANDREWS, JR.,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00373-CCE-2)


Submitted:   October 16, 2014               Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. McClellan, IVEY, MCCLELLAN, GATTON & TALCOTT, L.L.P.,
Greensboro,   North  Carolina, for   Appellant.  Terry  Michael
Meinecke, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tracy Dewayne Andrews, Jr., appeals his conviction and

120-month       sentence       imposed       following     his     guilty     plea     to

possession of a firearm as a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2012).               Andrews’ counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious issues for appeal.                            Andrews was

notified of his right to file a pro se supplemental brief but

has not done so.           The Government has declined to file a response

brief.       Following a careful review of the record, we affirm.

               Before     accepting     Andrews’     guilty     plea,   the    district

court conducted a thorough plea colloquy, fully complying with

Fed. R. Crim. P. 11 and ensuring that Andrews’ plea was knowing,

voluntary, and supported by an independent factual basis.                             See

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

The court followed all requisite procedural steps in sentencing

Andrews,        by       calculating        the     correct      Guidelines      range;

considering the parties’ arguments, Andrews’ allocution, and the

18     U.S.C.        §   3553(a)      (2006)      factors;       and    providing      an

individualized assessment based on the facts presented.                               See

Gall    v.    United      States,     552 U.S. 38,   51    (2007).       Andrews’

within-Guidelines sentence is presumed substantively reasonable

on   appeal,     and      he   does    not   meet    his   burden      to   rebut    this



                                              2
presumption.        See United States v. Montes-Pineda, 445 F.3d 375,

379 (4th Cir. 2006).

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues.                     We therefore

affirm the district court’s judgment.                    This court requires that

counsel inform Andrews, in writing, of the right to petition the

Supreme     Court    of   the    United   States      for   further    review.     If

Andrews requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for       leave   to       withdraw   from     representation.

Counsel’s motion must state that a copy thereof was served on

Andrews.

             We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented    in    the   materials

before    this   court    and     argument       would   not   aid   the    decisional

process.


                                                                              AFFIRMED




                                             3